Citation Nr: 0811411	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the left 
ankle, claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment.

2.  Entitlement to service connection for a left ankle 
injury, claimed as secondary to treatment of a service-
connected disability - namely medication prescribed for the 
appellant's gastroesophageal reflux (GERD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1988 to 
October 1997.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied benefits under the 
provisions of 38 U.S.C.A. § 1151 and to service connection on 
a secondary basis.  

In his March 2006 VA Form 9, the appellant requested a Travel 
Board hearing; the requested hearing was scheduled for April 
12, 2007.  Prior to that hearing date, the appellant 
cancelled his request for a Travel Board hearing.  
Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).

The issue of secondary service connection for a left ankle 
injury is addressed in the REMAND portion of the decision 
below and it is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for gastroesophageal 
reflux disease (GERD).

2.  The appellant underwent various VA medical treatments in 
August and September of 2001, including medication for his 
GERD.

3.  The appellant does not have additional disability of the 
left ankle as the result of any of this treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a left ankle injury 
as a result of VA treatment (medication) have not been met.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The appellant was notified of the information necessary to 
substantiate his 38 U.S.C.A. § 1151 claim by correspondence 
dated in April 2005, and July 2005 (prior to the September 
2005 rating).  These documents informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In those letters, the RO informed the appellant 
about what was needed to establish entitlement to 38 U.S.C.A. 
§ 1151 benefits.  In the April 2005 letter, VA specifically 
asked the appellant to provide any evidence in his possession 
that pertained to a claim.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA treatment records.  Private medical 
records are included in the claims file.  The appellant was 
afforded VA medical examinations and a personal hearing at 
the RO.  He was also scheduled for a Board hearing which he 
cancelled.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO advised the appellant of such information relating to 
effective dates and disability ratings in correspondence 
dated in April 2006.  In addition, because the Board has 
denied the appellant's claim for benefits under 38 U.S.C.A. 
§ 1151, such information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish entitlement to 
38 U.S.C.A. § 1151 benefits, as well as the assistance VA 
would provide.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  Therefore, there is no duty to assist 
that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified during his March 2006 personal 
hearing at the RO that he had been prescribed medication for 
his service-connected GERD disability by VA health care 
personnel.  He said that he experienced vomiting, weakness, 
sweating and dehydration after taking this prescribed 
medication.  The appellant further testified that he had been 
watching television when he had an episode of feeling weak, 
got up and felt food coming up so he went into the kitchen.  
At that point he said he started to throw up, blacked out and 
hurt his ankle bone in the resultant fall.  The appellant 
also testified that he sought treatment for his left ankle 
about one month after the incident and that the only 
treatment he received was an ankle brace.

The appellant underwent a VA medical examination in February 
2002.  He reported being on medication for hypertension, 
cholesterol and reflux.  The appellant reported getting dizzy 
if he got up too fast.

Review of the appellant's VA treatment records reveals an 
August 1, 2003 note that stated the appellant was taking 
Zantac twice a day.  Five weeks later, the appellant sought 
treatment for his left ankle.  He reported that he had taken 
Zantac and subsequently experienced dizziness which caused 
him to fall whereupon he felt his ankle pop.  On physical 
examination, there was tenderness to palpation of the left 
ankle.  Radiographic examination revealed no obvious 
fracture.  The clinical assessment was ankle sprain.  Two 
weeks later the appellant was fitted with an ankle orthosis.  

In September 2004, the appellant said during a VA clinic 
visit that he had had dizziness since 1992 that was worse 
when he stood up quickly or exerted himself.  He said that 
his left ankle had been sore since September 2003 when it 
"gave way" on him.  On musculoskeletal examination, there 
was no atrophy or weakness.  The appellant's gait was normal 
and his muscle strength was 5/5.  There is no evidence of any 
subsequent complaints about, or treatment for, the 
appellant's left ankle.

The appellant subsequently underwent a VA medical examination 
in July 2006; the examiner reviewed the appellant's claims 
file and medical records.  The appellant complained of left 
ankle pain that he said was present in the left ankle joint.  
He described the pain as throbbing and present at an 
intensity of 5/10 at all times.  The appellant also reported 
popping of his left ankle.  On physical examination, the 
examiner noted that there was no pain associated with 
dorsiflexion or plantar flexion of the appellant's left 
ankle.  Active range of motion and passive range of motion of 
the left ankle were the same with no change with repetition.  
There was no effusion.  There was some tenderness to 
palpation.  The appellant's muscle strength was 5/5.  
Radiographic examination of the appellant's left ankle 
revealed an osteophyte on the inferior aspect of the 
calcaneous.  There were no obvious fractures or dislocations.  
There were no boney or destructive lesions.  The examiner's 
clinical assessment was that the appellant had chronic left 
ankle pain with no well-defined musculoskeletal etiology for 
it.  The examiner stated that the appellant did not have a 
current permanent disability related to the September 2003 
left ankle sprain.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible or compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  The medical evidence of record indicates 
that the appellant contends that he has additional disability 
of the left ankle that is related to a fall he incurred due 
to side effects from medication prescribed by VA medical 
personnel.

38 U.S.C.A. § 1151 provides that compensation under chapters 
11 and 13 of 38 U.S.C. shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was --

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151.

To establish service connection for a disability under 
38 U.S.C.A. § 1151, a veteran's complaints must be 
identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
The law specifically limits entitlement to service connection 
to cases where disease or injury has resulted in disability.  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

The appellant's post-September 2003 medical treatment records 
do not include any evidence of the existence of any diagnosis 
of any current chronic left ankle disorder.  The July 2006 VA 
examiner stated that the appellant did not have any current 
permanent disability related to the left ankle sprain in 
September 2003.  There is no competent evidence to the 
contrary.

Furthermore, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  No competent evidence of record demonstrates that the 
appellant's claimed left ankle problem is clinically 
ascertainable.  There is no clinical evidence of record 
demonstrating that the appellant has been diagnosed with any 
permanent left ankle disorder.

The Board finds that the competent medical evidence of record 
does not establish that any left ankle disability was 
incurred due to carelessness, negligence, accident, lack of 
proper skill or error of judgment on the part of any VA 
health care personnel.  Additionally, there was no event not 
reasonably foreseeable that resulted in additional 
disability.  The July 2006 VA examiner specifically noted 
that no left ankle disorder was currently clinically present.  
It is the decision of the Board that the appellant is not 
shown to have additional disability that was incurred as the 
result of hospitalization or treatment within the purview of 
the provisions of 38 U.S.C.A. § 1151.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
disability claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left ankle claimed as a result 
of medical treatment rendered by VA in the form of medication 
for GERD symptoms is denied.

REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  To 
date, however, VA has not provided the veteran with notice 
consistent with its obligations under the VCAA.  Under the 
VCAA, VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  No such 
notice has been given to the appellant concerning his 
secondary service connection claim as yet and this defect 
must be corrected before the case can proceed to appellate 
review.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
and implementing regulations found at 
38 C.F.R. § 3.159 is completed.  In 
particular, the RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
secondary service connection claim, and 
of what part of such evidence he should 
obtain and what part VA will attempt to 
obtain on his behalf.  

2.  The AMC/RO should then readjudicate 
this issue.  The adjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate 
regulations and legal theories, including 
38 C.F.R. § 3.310 and the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The adjudication should include 
consideration of whether any pertinent 
pathology has been caused or made worse 
by the appellant's service-connected GERD 
disability or treatment thereof.  If the 
benefit sought on appeal is not granted, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


